Citation Nr: 0505293	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic 
cardiovascular disorder.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1945 to July 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which denied 
service connection for a chronic cardiovascular disorder to 
include a heart disorder.  In January 2004, the Board 
remanded the veteran's appeal to the RO for additional 
action.  The veteran has represented himself throughout this 
appeal.  

For the reasons and bases addressed below, service connection 
for a chronic cardiovascular disorder is DENIED.  


FINDING OF FACT

A chronic cardiovascular disorder was not manifested during 
active service or for many years thereafter.  The veteran's 
post-operative chronic coronary artery disease, 
arteriosclerotic heart disease, and ventricular arrythmia 
have not been objectively shown to have originated during 
active service.  


CONCLUSION OF LAW

A chronic cardiovascular disorder was not incurred in or 
aggravated during active service and may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran served continuously for ninety days or more during a 
period of war, and cardiovascular-renal disease including 
hypertension becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004).  

The veteran's service medical records make no reference to a 
chronic cardiovascular disorder or any cardiovascular 
abnormalities.  A July 14, 1945, naval physical evaluation 
notes that the veteran exhibited "failing [conditioned 
emotional response], tremors, and psychomotor tension" which 
rendered him not physically qualified for duty involving 
aviation flight training.  At his July 1946 physical 
examination for service separation, the veteran neither 
complained of nor exhibited any cardiovascular abnormalities.  

A December 1946 War Department physical evaluation identified 
no cardiovascular abnormalities.  A May 1990 hospital summary 
from Memorial Hospital at Gulfport indicates that the veteran 
was seen by J. B. Franklin, M.D., for premature ventricular 
contractions.  He was admitted with the diagnosis of coronary 
artery disease and subsequently underwent angioplasty and a 
coronary artery bypass graft.  

In his June 2002 claim for service connection, the veteran 
advanced that he first became aware of his chronic 
cardiovascular disorder during active service.  He clarified 
that a July 1945 naval physical evaluation revealed an 
irregular heartbeat which did not disqualify him for naval 
aviation cadet training.  The naval examiner informed him at 
the time that "the irregular heartbeat could have been the 
result of the flight simulator test."  The veteran's 
irregular heartbeat was subsequently identified by Dr. 
Franklin in April 1990.  He was thereafter diagnosed with 
coronary artery disease; underwent angioplasty and 
implantation of a cardiac pacemaker; and was diagnosed with 
"the long-existing problem of irregular heartbeats."  The 
veteran believed that his inservice irregular heartbeat 
constituted the initial manifestation of his chronic 
post-operative cardiovascular disability.  

A December 2002 written statement from Dr. Franklin states 
that he had treated the veteran since April 1990.  In April 
1990, the veteran was given a comprehensive physical 
evaluation including electrocardiographic studies which 
revealed cardiac dysrhythmia.  The doctor stated that the 
veteran presented a history of exhibiting an inservice 
irregular heartbeat during the July 1945 naval aviation 
training physical evaluation.  However, the veteran could not 
recall having undergone an electrocardiographic study prior 
to 1990.  

In his December 2002 notice of disagreement, the veteran 
acknowledged that he had not undergone an 
electrocardiographic study between his period of active 
service and April 1990.  He clarified that such studies were 
not warranted given his sedentary career.  In a February 2003 
written statement, the veteran advanced that the claimed 
cardiovascular "condition did not manifest itself, although 
it is a chronic condition of indefinite origin," at any 
point during his working years.  

In his April 2003 Appeal to the Board (VA Form 9), the 
veteran stated that while the origins of his post-operative 
arteriosclerotic heart disease are "not specifically 
known," military medical personnel "first noted it on July 
14, 1945, during a physical evaluation for flight training."  
At a February 2004 Department of Veterans Affairs (VA) 
examination for compensation purposes, the veteran was 
diagnosed with arteriosclerotic heart disease.  The VA 
examiner opined that:

It is less likely than not that the 
identified chronic cardiac disorder had 
its onset during active service or in any 
other way causally related to his active 
service.  Since there is no service 
record of having any cardiac symptoms, 
present cardiac status, arteriosclerotic 
heart disease and ventricular arrythmia 
cannot be attributed to the patient's 
military status.  

In a February 2004 written statement, the veteran recalled 
that the naval examiner who conducted his July 14, 1945, 
physical evaluation for aviation flight training had informed 
him that he "had several irregular heartbeats that I 
attribute to the centrifugal spin test but I don't consider 
them as disqualifying."  The veteran clarified that he 
continued with his naval service until July 1946 when he was 
honorably discharged.  His irregular heartbeats were not 
identified again until April 1990.  

In a December 2004 written statement, the veteran reported 
that a new drug had recently been developed to stop irregular 
heartbeats.  He requested that he be afforded an additional 
VA examination for compensation purposes so that the 
physician could review the latest scientific research.  In 
support of his contentions, the veteran submitted an article 
from the magazine Science entitled Protection from Cardiac 
Arrhythmia Through Ryanodine Receptor - Stabilizing Protein 
Calstabin2.  The article contains no specific references to 
the veteran.  

In a January 2005 written statement, the veteran reiterated 
that he had initially manifested an irregular heartbeat 
during active service.  He acknowledged that "no one can say 
with certainty that there is a direct connection" between 
his alleged inservice irregular heartbeat and his chronic 
cardiovascular disability.  The veteran believed that the 
medical article, which he had previously submitted, 
established that ventricular arrhythmias generally undergo 
progressive development.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records make no reference to a chronic 
cardiovascular disability.  Therefore, incurrence in service 
is clearly not shown.  The first clinical documentation of 
the veteran's chronic cardiovascular disability is dated in 
April 1990, some 44 years after service separation.  No 
competent medical professional has established an etiological 
relationship between the veteran's period of active service 
and his post-operative chronic cardiovascular disability.  
There is no evidence of continuity of symptomatology, as the 
veteran states no testing was done between 1946 and 1990 that 
showed cardiovascular abnormalities.

Even accepting that the veteran may have been told in July 
1945 that he experienced some irregular heartbeats during 
flight simulation testing, the fact remains that his 
cardiovascular system was normal upon separation from service 
in 1946 and upon examination for civilian employment in 
December 1946.  Therefore, any heart abnormalities the 
veteran alleges he experienced in July 1945 were not chronic 
and resolved without evidence of permanent cardiovascular 
disability.  It must also be noted that examination of the 
cardiovascular system was also normal during VA examinations 
conducted in 1948 and 1950.  This further argues against any 
conclusion that the veteran incurred chronic cardiovascular 
disability during service.

The veteran advances on appeal that he experienced an 
irregular heartbeat during active service which constituted 
the initial manifestation of his post-service coronary artery 
disease, arteriosclerotic heart disease, and ventricular 
arrythmia.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence that either a chronic cardiovascular 
disorder was manifested during or approximate to active 
service or that the veteran's post-operative chronic 
cardiovascular disorder otherwise originated during active 
service, service connection may not be established for the 
claimed disorder.  



II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  That was 
done in this case via a July 2002 VCAA notification letter.

In reviewing the issue of service connection for a chronic 
cardiovascular disorder, the Board observes that the VA has 
secured or attempted to secure all relevant documentation to 
the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2004).  The veteran has been afforded a VA 
examination for compensation purposes, with an opinion as to 
the possible relationship between the claimed condition and 
military service.  The examination report is of record.  In 
July 2002 and January 2004, the veteran was provided with 
VCAA notices which informed him of the evidence needed to 
support his claim; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that appellate review of the veteran's claim 
would not constitute prejudicial error.  


ORDER

Service connection for a chronic cardiovascular disorder is 
DENIED

	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


